gatlaw
    gregory a. tsonis, pllc
                              6800 jericho tpke
                              suite 120w
                              syosset, ny 11791
                              p: 516.393.5876
                              f: 516.393.5819
                              www.gatlawoffice.com
                              gtsonis@gatlawoffice.com




                                 July 14, 2021

                                 Via ECF and E-Mail (CronanNYSDChambers@nysd.uscourts.gov)
                                 Hon. Judge John P. Cronan
                                 United States District Court
                                 Southern District of New York
                                 500 Pearl Street, Room 1320
                                 New York, NY 10007

                                                 Re:     Lupardo v. The Armory Foundation
                                                         Civil Action No.: 18cv11984 (JPC) (SN)

                                 Dear Judge Cronan:

                                         I represent Plaintiff, Maria Lupardo, in connection with the above-referenced matter. I
                                 write this letter on behalf of both parties. Following discussions with the Civil Appeals Mediation
                                 Program of the Second Circuit, the parties have agreed to explore a possible resolution of this
                                 dispute through a private mediation. As such, both parties respectfully request that the Court
                                 refrain from adjudicating the Foundation’s pending motion for summary judgment until the earlier
                                 of either the next sixty days and/or the date either party informs the Court that the matter has not
                                 been resolved. This will allow the parties to freely engage in mediation without issuance of a
                                 ruling that might change a party’s position materially.

                                        We thank you for your attention to this matter and the parties’ request.



                                 Respectfully Submitted,
                                                                            The parties' request is granted. This case is stayed pending settlement
                                 _______________________                    discussions. The parties shall submit a letter by September 13, 2021
                                 Gregory A. Tsonis                          updating the Court on the status of private mediation. The Court will
                                                                            not issue a decision on Defendant's pending motion for summary
                                                                            judgment before that date.

                                                                            SO ORDERED.
                                                                            Date:   July 15, 2021
                                                                                    New York, New York               _____________________
                                                                                                                     JOHN P. CRONAN
                                                                                                                     United States District Judge
